Order issued November 20, 2014




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00767-CV
                          ———————————
      SHIRLEY LENOIR, INDIVIDUALLY AND AS PERSONAL
   REPRESENTATIVE OF THE ESTATE OF SHANA LENOIR AND
 CHRISTOPHER MCKNIGHT, INDIVIDUALLY AND AS NEXT FRIEND
              OF NAYLA MCKNIGHT, Appellants
                                     V.
                        U.T. PHYSICIANS, Appellee


                  On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-35806


                MEMORANDUM ORDER OF DISMISSAL

      Appellants, Shirley Lenoir and Christopher McKnight, filed a notice of

appeal on September 12, 2014, appealing from the trial court’s August 14, 2014
order granting Appellee U.T. Physician’s plea to the jurisdiction. On October 31,

2014, appellants filed “Appellants’ Unopposed Partial Dismissal of Appellee

Insperity Peo Services, L.P.” No other party has filed a notice of appeal, and no

opinion has issued. Further, although the certificate of conference in the motion

indicates appellees could not be reached, more than 10 days have passed and no

party has objected to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we GRANT the motion and ORDER that appellants’ appeal

from the trial court’s order be dismissed as to appellees Insperity Peo Services,

L.P.. See TEX. R. APP. P. 42.1(a)(1), 42.1(b). Appellants’ appeal remains pending

as to appellee U.T. Physicians.

      It is so ORDERED.

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Brown.




                                         2